UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4628


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SALVADOR SANTANA CABRERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00323-WO-1)


Submitted:   April 20, 2011                   Decided:   May 2, 2011


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Ripley E. Rand, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury found Salvador Santana Cabrera 1 guilty of misuse

of     a   social    security        number        in    violation     of       42       U.S.C.

§ 408(a)(7)(B)       (2006)       and   identity         theft   in   violation          of   18

U.S.C.      § 1028A(a)(1)         (2006).        Santana     appeals        the      district

court’s denial of his motion for a judgment of acquittal under

Fed. R. Crim. P. 29.              Santana claims that he was convicted upon

insufficient evidence and that the Government’s theory of the

case       fails    to     meet     the     legal        elements      of       42       U.S.C.

§ 408(a)(7)(B). 2         We affirm.

              This court reviews a district court’s denial of a Rule

29 motion for a judgment of acquittal de novo.                        United States v.

Smith,      451    F.3d    209,     216     (4th    Cir.     2006).         A     defendant

challenging        the    sufficiency       of     the    evidence     faces         a   heavy

burden.      United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).      The verdict of a jury must be sustained “if, viewing the

evidence in the light most favorable to the prosecution, the

verdict is supported by ‘substantial evidence.’”                                Smith, 451

       1
       Although he was indicted under the name “Salvador Santana
Cabrera,” the record indicates that the defendant is known by
the surname of “Santana” and we will therefore refer to him as
such.
       2
         Because   Santana’s   conviction  under   42   U.S.C.
§ 408(a)(7)(B) is necessary to sustain his conviction under 18
U.S.C. § 1028A(a)(1), a reversal of the former would dictate a
reversal of the latter.



                                             2
F.3d   at   216     (citations     omitted).           Substantial         evidence     is

“evidence    that    a    reasonable   finder         of    fact    could     accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”               Id. (internal quotation marks

and citations omitted).          An appellate court must be mindful that

“[t]he jury, not the reviewing court, weighs the credibility of

the    evidence     and    resolves    any      conflicts          in   the     evidence

presented.”       Beidler, 110 F.3d at 1067 (internal quotation marks

and citation omitted).           “Reversal for insufficient evidence is

reserved for the rare case where the prosecution’s failure is

clear.”     Id. (internal quotation marks and citation omitted).

Viewing     the   evidence    in    the       light    most        favorable      to   the

prosecution, we conclude that substantial evidence sustains the

verdict below.

            Santana’s      legal   argument       is       that    using    the    social

security number assigned to another person in the other person’s

true name does not violate 42 U.S.C. § 408(a)(7)(B).                              We have

previously stated that “[t]he elements of that offense are that

the defendant (1) falsely represented a number to be her social

security number (2) with the intent to deceive another person

(3) for the purpose of obtaining something of value.”                              United

States v. Sparks, 67 F.3d 1145, 1152 (4th Cir. 1995).

            Under    the    Government’s       theory       of    the   case,     Santana

represented himself at a bank as Miguel Santiago, applied for a

                                          3
loan naming Santiago as the personal guarantor, and furnished

Santiago’s       social   security     number         in   conjunction      with     the

application.        Thus,   Santana,       with      the   intent   to    deceive    the

bank, falsely represented that the social security number was

assigned to him (that is, his physical person), when in fact it

was assigned to Santiago, in order to obtain a loan.                                Such

conduct    satisfies      the    elements       of   42    U.S.C.   § 408(a)(7)(B).

See, e.g., United States v. Hines, 472 F.3d 1038, 1039-40 (8th

Cir. 2007) (per curiam); United States v. Soape, 169 F.3d 257,

260-61, 269 (5th Cir. 1999); United States v. Teitloff, 55 F.3d

391 (8th Cir. 1995).

            We      therefore      affirm       Santana’s        convictions.         We

dispense     with    oral       argument    because        the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                             AFFIRMED




                                            4